EN BANC ORDER

This matter comes before the en banc Court on the State’s Motion to Disqualify *308the Office of Capital Post-Conviction Counsel in this Case Because of a Conflict of Interest. After review, the Court has determined that the motion is not well taken and should be denied.
It is therefore ORDERED, that the State’s Motion to Disqualify the Office of Capital Post-Conviction Counsel in this Case Because of a Conflict of Interest is hereby denied.
SO ORDERED.
/s/ Jess H. Dickinson
JESS H. DICKINSON, PRESIDING JUSTICE
TO DENY: WALLER, C.J., DICKINSON, P.J., LAMAR, KITCHENS, KING AND COLEMAN, JJ.
RANDOLPH, P.J., OBJECTS TO THE ORDER WITH SEPARATE WRITTEN STATEMENT JOINED BY CHANDLER AND PIERCE, JJ.